UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6689


JESSE M. JAMES,

                  Plaintiff - Appellant,

          v.

SHERIFF BARRY FAILE; MRS. DEBORAH HORNE,

                  Defendants – Appellees,

          and

LANCASTER COUNTY DETENTION CENTER, in Lancaster, SC,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:13-cv-00211-DCN)


Submitted:   January 26, 2016                Decided:   February 8, 2016


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse M. James, Appellant Pro Se.  David Allan DeMasters,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jesse     M.   James     appeals    the   magistrate        judge’s     orders

denying the appointment of counsel, the district court’s order

granting his motion for an extension of time to file objections

but warning that no further extensions would be granted, and the

district        court’s      order    adopting      the     magistrate       judge’s

recommendation and denying relief on his 42 U.S.C. § 1983 (2012)

complaint.       We affirm.

       With regard to the nondispositive orders James challenges

on appeal, we have reviewed the record and find no abuse of

discretion.       See Carefirst of Md., Inc. v. Carefirst Pregnancy

Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (reviewing order

denying an extension); Miller v. Simmons, 814 F.2d 962, 966 (4th

Cir.    1987)    (reviewing      order    denying   appointment      of     counsel).

Turning to the dismissal order, the district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012).    The magistrate judge recommended that relief be denied

and advised James that failure to file timely objections to this

recommendation could waive appellate review of a district court

order    based    upon    the    recommendation.          The    timely   filing    of

specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that

recommendation        when      the   parties    have     been     warned    of    the

consequences of noncompliance.             Wright v. Collins, 766 F.2d 841,

                                           3
845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985).     James   has   waived      appellate      review   of    the   district

court’s dismissal order by failing to file objections.

     Accordingly,    we     affirm.         We    deny   James’    motion   for   a

breakdown   of   security    logs.      We       dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                        4